Citation Nr: 1504286	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $51,867.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from May 1965 to August 1966.
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 administrative decision in which the RO's Committee on Waivers and Compromises (Committee) which denied a waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $51,867.00.  In April 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In May 2012, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for December 2014.  However, prior to the hearing, the Veteran's representative canceled the scheduled hearing.  See 38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents that are either duplicative of those contained in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal the request for waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $51,867.00.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the request for waiver of recovery of an overpayment of VA nonservice-connected pension benefits, in the amount of $51,867.00, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.         § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Appeals withdrawn on record at a hearing are an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

As noted above, in a signed statement received in January 2015, the Veteran's representative indicated that the Veteran wished to withdraw from appeal the request for waiver of recovery of an overpayment of VA nonservice-connected pension benefits.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review the matter on appeal, and the appeal must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


